Case 21-40006-KKS Doc 43 Filed 05/04/21 Pagelof3

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF FLORIDA
TALLAHASSEE DIVISION

CASE NO.: 21-40006-KKS
In re : Anneli Mariah Nystrand, Chapter 13

Debtor.

 

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing Order Granting Amended
Motion to Avoid First National Bank Omaha’s Judicial Lien on Homestead Property (Doc.22) was served

on the following in the manner stated below:

1. Served by the Court via Notice of Electronic Filing (NEF): I have confirmed that the foregoing
document was served by the Court via NEF on May 4, 2021 to the following person(s) at the email
address(es) noted herein:

Leigh D. Hart

Idhdock(@earthlink net, Idhirecdcarthlink. net Idhadmin@earthlink net

United States Trustee

USTPRegion2 LTL.ECFm@usdoLgov

2. Served by U.S. Mail: The foregoing document was served by first class, postage prepaid, U.S. Mail
on May 4, 2021 to:
Flynn LaVrar, Esq.
Zakheim & LaVrar, P.A., Second Floor
1133 South University Drive,
Plantation, FL 33324

3. Served by U.S. Certified Mail: The foregoing document was served by first class, postage prepaid,
U.S. Mail on May 4, 2021 to:

Clark D. Lauritzen, President
First National Bank Omaha
1620 Dodge Street
Omaha, NE 68197 /s/ India Footman
India Footman, Esq.
Attorney for Debtor
Gase 34-48868:KKS BaE44 Elled 82/84/34 Bage 4 of 4

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF FLORIDA
TALLAHASSEE DIVISION

CASE NO.:21-40006-KKS
In re : Anneli Mariah Nystrand, Chapter 7

Debtor.
/

 

ORDER GRANTING AMENDED MOTION TO AVOID FIRST
NATIONAL BANK OMAHA’S JUDICIAL LIEN ON HOMESTEAD
PROPERTY (Doc. 22)
THIS CAUSE is before the Court on Debtor’s Amended Motion to Avoid First
National Bank Omaha’s Judicial Lien on Homestead Property, filed by Negative
Notice (Doc. 22). With no response having been filed, the Court considers the
Motion unopposed,
IT IS ORDERED:
1. Debtor’s Amended Motion to Avoid First National Bank Omaha’s Judicial
Lien on Homestead Property (Doc. 22) is GRANTED.

2. Because the judicial lien of First National Bank of Omaha’s, created by
recordation of a judgment in the official records of Leon County, Florida
at BK 4747, PG 665; instrument # 20140098496, impairs Debtor’s exempt

homestead property addressed as 2490 Laurelwood Ct, Tallahassee, FL

32308 (Leon County) and legally described as
Ease 24-40886-KKS Bocas Filed 83/94/21 Bage 3 of

LOT 11, BLOCK “B” ASHTON WOODS, A SUBDIVISION AS PER
MAP OR PLAT THEREOF RECORDED IN PLAT BOOK 13, PAGE
74 OF THE PUBLIC RECORDS OF LEON COUNTY, FLORIDA.
the lien is hereby avoided pursuant to 11 U.S.C. § 522(f).
3. Unless Debtor’s bankruptcy case is dismissed, the lien is hereby

extinguished and shall not survive the bankruptcy nor affix to or remain

enforceable against the property described above.

DONE AND ORDERED on _May 4, 2021 ,
KAREN K. SPECIE
U.S. Bankruptcy Judge

Attorney India Footman, Esq. is directed to serve a copy of this order on interested parties and file a certificate of
service within 3 business days of entry of the order.

Prepared by India Footman, Esq., Attorney for Debtor
